Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Brown (US 2009/0050491) in view of Azer et al. (US 2011/0295091) and Alcidi (US 2006/0206180) and Lewis et al. (US Patent No. 6773671) references. While in combination these references disclose a dynamic sensor device, with a signal interface, a radio transceiver, a reaction portion with a biological-based or chemical-based ink that reacts to a signal from the signal interface, an electrode that detects the reaction, the reaction being optical observable they do not reasonably teach the stimulus being from a physical action by the wearer to yield a second reaction and an electrode that can detect either of the reactions. This distinguishes the claimed invention over the prior art which allows for a dynamic sensor that is suable to indicate changes over time while not being limited to the requirement of an external power source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791